PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/888,000
Filing Date: 3 Feb 2018
Appellant(s): Time Warner Cable Enterprises LLC



__________________
NATHANIEL T. WALLACE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument	
The Examiner respectfully disagrees that the rejection should be reversed. Only those arguments having been raised are being considered and addressed in the Examiner’s Answer. Any further arguments as to other elements or limitations not specifically argued or any other reasoning as to deficiencies in a prima facie case of obviousness that the Appellant could have made are considered by the Examiner as having been conceded by Appellant for the basis of decision of this appeal. Should the panel find that the Examiner's position and/or arguments or as to the rejection is not sufficiently clear or a particular issue is of need of further explanation, it is respectfully requested that the case be remanded to Examiner for further explanation prior to the rendering of a decision (see 37 CFR 41,50(a)(1) and MPEP 1211.
The primary contention presented as to Appellant’s arguments (see Appellant's Brief, page 10 of 23+), are: A) Rejection of Claims 1, 3, 4, 6, 7, 9, 10, and 12-19 under 35 U.S.C. § 103 as allegedly being unpatentable over Hardin (US 2012/0060182) in view of Bjordammen (US 2012/0137321).
By the following, Appellant will show that: 1) at least a portion of the present rejection is unsupported by a rational basis; 2) the proposed combination of references would render the device of Hardin unsatisfactory for its intended use; and 3) the proposed combination of references fails to teach or suggest all of the claimed limitations of Claims 1 or 7 (see 7+ of Appellant Appel Brief)

(I) Rebuttal to arguments as to claims 1 or 7: 1) at least a portion of the present rejection is unsupported by a rational basis;
Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: the primary prior art of record, HARDIN (2012/0060182), discloses a method for performing a bulk encryption at a source center or Headend “HE” (see figs. 2a-2j and [0122], where a full spectrum edge device ED located to the Headend receives time-multiplexed content; HARDIN discloses where the HE/ED-as shown in figs.2a-2j receives an input transport stream (see [0029], [0110-0119-ED], [0122-0129], [0140-0144] and [0162]) and conditions (formats to include various parameters) the stream for unicast and multicast transmission over the Internet Protocol Network; HARDIN discloses that the edge device (ED) is a full spectrum device that may be place at the Headend, Nodes, Hub-sites and their outputs routed to hubs, gateways, etc. (see also figs.1c “Headend 192: Bulk Encryption, edge device, source programs, staging processing, etc. (see also [0016-0019] and [0103-0109]); the HE includes a network interface adapted to receive digital content from a plurality of content sources; Generating an encrypted input transport stream based on the input transport stream, where the encrypted input transport stream is one of an encrypted Single-Program Transport Stream output and a Multi-Program Transport Stream (see [0112-0115], [0131-0132], [0140-0144-Encryptors] and [0162-163]; Utilizes External Bulk Encryptors for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals), formats including setting various parameters for the encrypted input transport stream (“Conditioning said encrypted input transport stream”) for one of a Single-Program Transport Stream (SPTS) output or a Multi-Program Transport Stream (MPTS) and for transmission through an internet protocol transport (IP) network to a destination device at  an edge or portal of the IP transport network according to a configuration file; (see fig. 2a-2i, ED, [0112-0015], [0118], [0140-0144] and [0162-163], encryptes SPTS unicast content is then converted by the SGD 204 to the frequency domain, and distributed as a unicast to the relevant service group for delivery to the requesting CPE and the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and conditioned or secured and provided to the ED for transform and multicast distribution) (see [0099-0101], [0107], [0112-0115], [0140-0144], [0180], [0210] and [0240-0241]): which clearly meets the claim limitations as recited including “..the edge of the IP transport network bridges into a hybrid fiber coaxial network and the source center is located away from the edge”; the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and provided to the ED for transform and multicast distribution; the source center, outputs the encrypted streams via the SPTS output to the ED of the IP transport network upon determining a SPTS conditioning of the encrypted input transport stream; VOD server then streams the SPTS unicast to the session encryptor 281 for encryption, and then the SGD 204, transforms and delivery as a unicast, the ED Of S8id IP transport network bridges into a hybrid fiber-coaxial network, converting the digital content to QAMs suitable for transmission over e.g., a Hybrid Fiber Coaxial (HFC) network). HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile. In analogous art, BJORDAMMEN discloses conditioning an encrypted output depending on a configuration file (see figs.1-7, [0016-0019], [0023-0025], and [0030-0034], the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams), as discussed below. Hence, the combination of references is deemed proper, would have been obvious to one skill for reasons discussed in the last office action and do not overcome the 103 rejection.
              Appellant’s arguments with respect claims 1 and 7 and their respective dependent claims; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-19 are deemed proper, are obvious in view of the relied-on references and should be sustained.

(II) Rebuttal to arguments as to claims 1 or 7: 2) the proposed combination of references would render the device of Hardin unsatisfactory for its intended use
Examiner respectfully disagrees with assertion for several reasons as discussed above. Appellant’s arguments are still found unpersuasive for the following sane reasons discussed above: i.e., that the primary prior art of record, HARDIN (2012/0060182), discloses a method for performing a bulk encryption at a source center or Headend “HE” (see figs. 2a-2j and [0122], where a full spectrum edge device ED located to the Headend receives time-multiplexed content; HARDIN discloses where the HE/ED-as shown in figs.2a-2j receives an input transport stream (see [0029], [0110-0119-ED], [0122-0129], [0140-0144] and [0162]) and conditions (formats) the stream for unicast and multicast transmission over the Internet Protocol Network; HARDIN discloses that the edge device (ED) is a full spectrum device that may be place at the Headend, Nodes, Hub-sites and their outputs routed to hubs, gateways, etc. (see also figs.1c “Headend 192: Bulk Encryption, edge device, source programs, staging processing, etc. (see also [0016-0019] and [0103-0109]); the HE includes a network interface adapted to receive digital content from a plurality of content sources; Generating an encrypted input transport stream based on the input transport stream, where the encrypted input transport stream is one of an encrypted Single-Program Transport Stream output and a Multi-Program Transport Stream (see [0112-0115], [0131-0132], [0140-0144-Encryptors] and [0162-163]; Utilizes External Bulk Encryptors for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals), formats including setting various parameters for the encrypted input transport stream (“Conditioning said encrypted input transport stream”) for one of a Single-Program Transport Stream (SPTS) output or a Multi-Program Transport Stream (MPTS) and for transmission through an internet protocol transport (IP) network to a destination device at  an edge or portal of the IP transport network according to a configuration file; (see fig. 2a-2i, ED, [0112-0015], [0118], [0140-0144] and [0162-163], encryptes SPTS unicast content is then converted by the SGD 204 to the frequency domain, and distributed as a unicast to the relevant service group for delivery to the requesting CPE and the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and conditioned or secured and provided to the ED for transform and multicast distribution) (see [0099-0101], [0107], [0112-0115], [0140-0144], [0180], [0210] and [0240-0241]): which clearly meets the claim limitations as recited including “..the edge of the IP transport network bridges into a hybrid fiber coaxial network and the source center is located away from the edge”; the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and provided to the ED for transform and multicast distribution; the source center, outputs the encrypted streams via the SPTS output to the ED of the IP transport network upon determining a SPTS conditioning of the encrypted input transport stream; VOD server then streams the SPTS unicast to the session encryptor 281 for encryption, and then the SGD 204, transforms and delivery as a unicast, the ED Of S8id IP transport network bridges into a hybrid fiber-coaxial network, converting the digital content to QAMs suitable for transmission over e.g., a Hybrid Fiber Coaxial (HFC) network). HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile. In analogous art, BJORDAMMEN discloses conditioning an encrypted output depending on a configuration file (see figs.1-7, [0016-0019], [0023-0025], and [0030-0034], the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams), as discussed below. Hence, the combination of references are deem proper, would have been obvious to one skill for reasons discussed in the last office action and do not overcome the 103 rejection.
              Appellant’s arguments with respect claims 1 and 7 and their respective dependent claims; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-19 are deemed proper, are obvious in view of the relied-on references and should be sustained.

(III) Rebuttal to arguments as to claims 1 or 7; 3) the proposed combination of references fails to teach or suggest all of the claimed limitations; Further presents arguments that proper “prima facie case of obviousness is not established and the claimed subject matter would not have been obvious to a person of ordinary skill in the art”
Examiner respectfully disagrees with assertion for several reasons: With respect to Appellant’s arguments as to “prima facie case of obviousness is not established and the claimed subject matter would not have been obvious to a person of ordinary skill in the art”,
With respect to prior arts, HARDIN, in summary, discloses a system discloses a method for performing a bulk encryption at a Headend “HE”, Hub sites, etc., (see figs.1c, 2a-2j and [0122], where a full spectrum edge device ED located to the Headend, Hub sites, distribution sites, receives time-multiplexed content; receives an input transport stream (see [0029], [0110-0119-ED], [0122-0129], [0140-0144] and [0162]) and conditions (formats) the stream for unicast and multicast transmission over the Internet Protocol Network; HARDIN discloses that the edge device (ED) is a full spectrum device that may be place at the Headend, Nodes, Hub-sites and their outputs routed to hubs, gateways, etc. (see also figs.1c “Headend 192: Bulk Encryption, edge device, source programs, staging processing, etc. (see also [0016-0019] and [0103-0109]); the HE includes a network interface adapted to receive digital content from a plurality of content sources; Generating an encrypted input transport stream based on the input transport stream for one of an encrypted Single-Program Transport Stream output and a Multi-Program Transport Stream (see [0112-0115], [0131-0132], [0140-0144-Encryptors] and [0162-163]; Utilizes External Bulk Encryptors for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals), formats including setting various parameters for the encrypted input transport stream (“Conditioning said encrypted input transport stream”) for one of a Single-Program Transport Stream (SPTS) output or a Multi-Program Transport Stream (MPTS) and for transmission through an internet protocol transport; HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile. In analogous art, BJORDAMMEN discloses, an edge device including encryptor(s) (see figs.1-7, [0015-0019 and [0023-0025]); uses bulk encryption to generate streams depending on the configuration file and routes to appropriate device(s) (see figs.1-7, [0015-0019], [0023-0025] and [0030-0034], the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams), as discussed below. Hence, the combination of references is proper, in the same field of endeavor, and hence would have been obvious to one skill for reasons discussed in the last office action and do not overcome the 103 rejection
As to Appellant arguments of the 103 rejections of the independent claims; As previously discussed above; Appellant’s arguments are still found unpersuasive for the following sane reasons discussed above: i.e., that the primary prior art of record, HARDIN (2012/0060182), discloses a method for performing a bulk encryption at a source center or Headend “HE” (see figs. 2a-2j and [0122], where a full spectrum edge device ED located to the Headend receives time-multiplexed content; HARDIN discloses where the HE/ED-as shown in figs.2a-2j receives an input transport stream (see [0029], [0110-0119-ED], [0122-0129], [0140-0144] and [0162]) and conditions (formats) the stream for unicast and multicast transmission over the Internet Protocol Network; HARDIN discloses that the edge device (ED) is a full spectrum device that may be place at the Headend, Nodes, Hub-sites and their outputs routed to hubs, gateways, etc. (see also figs.1c “Headend 192: Bulk Encryption, edge device, source programs, staging processing, etc. (see also [0016-0019] and [0103-0109]); the HE includes a network interface adapted to receive digital content from a plurality of content sources; Generating an encrypted input transport stream based on the input transport stream, where the encrypted input transport stream is one of an encrypted Single-Program Transport Stream output and a Multi-Program Transport Stream (see [0112-0115], [0131-0132], [0140-0144-Encryptors] and [0162-163]; Utilizes External Bulk Encryptors for both broadcast, common-tier and session-based encryption and one or more network encryptors 279 or session encryptors 281 that apply encryption to digital signals), formats including setting various parameters for the encrypted input transport stream (“Conditioning said encrypted input transport stream”) for one of a Single-Program Transport Stream (SPTS) output or a Multi-Program Transport Stream (MPTS) and for transmission through an internet protocol transport (IP) network to a destination device at  an edge or portal of the IP transport network according to a configuration file; (see fig. 2a-2i, ED, [0112-0015], [0118], [0140-0144] and [0162-163], encryptes SPTS unicast content is then converted by the SGD 204 to the frequency domain, and distributed as a unicast to the relevant service group for delivery to the requesting CPE and the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and conditioned or secured and provided to the ED for transform and multicast distribution) (see [0099-0101], [0107], [0112-0115], [0140-0144], [0180], [0210] and [0240-0241]): which clearly meets the claim limitations as recited including “..the edge of the IP transport network bridges into a hybrid fiber coaxial network and the source center is located away from the edge”; the unencrypted SPTS multicast is then provided to the bulk (network) encryptor where it is encrypted and provided to the ED for transform and multicast distribution; the source center, outputs the encrypted streams via the SPTS output to the ED of the IP transport network upon determining a SPTS conditioning of the encrypted input transport stream; VOD server then streams the SPTS unicast to the session encryptor 281 for encryption, and then the SGD 204, transforms and delivery as a unicast, the ED Of S8id IP transport network bridges into a hybrid fiber-coaxial network, converting the digital content to QAMs suitable for transmission over e.g., a Hybrid Fiber Coaxial (HFC) network). HARDIN, discloses generating bulk encryption content for transmission through various communication networks ([0140-0144] and [0162], BUT appears silent as to conditioning said encrypted output depending on a configuration tile. In analogous art, BJORDAMMEN discloses conditioning an encrypted output depending on a configuration file (see figs.1-7, [0016-0019], [0023-005], and [0030-0034], the conditional access program 581 populates the data stored in the conditional access information cache 565, updates the data, and uses the data to create the encrypted version content streams), as discussed below. Hence, the combination of references is proper, would have been obvious to one skill for reasons discussed in the last office action and do not overcome the 103 rejection.
              Appellant’s arguments with respect claims 1 and 7 and their respective dependent claims; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-19 are deemed proper, are obvious in view of the relied-on references and should be sustained.

(IV) Rebuttal to arguments as to claims 2 and 8: B) Rejection of Claims 2 and 8 under 35 U.S.C. § 103 as being unpatentable over Hardin in view of Bjordammen and further in view of Kahn et al. (US 2011/0271306) (see Appellant’s Brief page 14). 
Appellant’s arguments as to claims 2 and 8, and their dependence on Claims 1 and 7, as discussed above, are addressed in the same manner as section (I), as the same arguments presented for claims 1 and 7 in section (I).
Appellant’s arguments with respect claims 1 and 7 and their respective depend claims; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-19 are deemed proper, are obvious in view of the relied-on references and should be sustained.

(V) Rebuttal to arguments as to claims 5 and 11: C) Rejection of Claims 5 and 11 under 35 U.S.C. § 103 as being unpatentable over Hardin in view of Bjordammen and further in view of Mao et al. (US 2011/0113462) (see Appellant’s Brief page 14). 
Appellant’s arguments as to claims 5 and 11, and their dependence on Claims 1 and 7, as discussed above, are addressed in the same manner as section (I), as the same arguments presented for claims 1 and 7 in section (I).
Appellant’s arguments with respect claims 1 and 7 and their respective depend claims; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-19 are deemed proper, are obvious in view of the relied-on references and should be sustained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424  
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.